Case: 12-41226       Document: 00512222095         Page: 1     Date Filed: 04/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 26, 2013

                                     No. 12-41226                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KATIE MAPLES,

                                                  Plaintiff - Appellant
v.

UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:10-CV-552


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Katie Maples filed a complaint against the University of Texas Medical
Branch at Galveston (“UTMB”) alleging that UTMB failed to accommodate her
Attention Deficit Hyperactivity Disorder (“ADHD”) in violation of the
Rehabilitation Act, 29 U.S.C. § 794, and the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12131-34. In a thorough, well-reasoned opinion, the
district court granted summary judgment in favor of UTMB, finding that UTMB


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41226      Document: 00512222095     Page: 2   Date Filed: 04/26/2013



                                  No. 12-41226

had reasonably accommodated Maples’s disability and that her ADHD was not
a motivating factor in her dismissal from the physician assistant program. We
AFFIRM.
                                        I.
      Maples was a student in the UTMB physician assistant program from the
Fall of 2008 until her dismissal from the program following the Spring 2010
semester. Prior to starting the UTMB program, Maples had been diagnosed
with ADHD and took medication to control the disorder. She did not seek an
ADA accommodation from UTMB until she received a “C” in a course during her
first semester. After the grade was finalized, Maples submitted a written
request to Dr. Jeff Baker, UTMB’s ADA liaison, asking that she “be allowed
more time to take [her] examinations and given a distraction free environment
to do so.” Baker granted the accommodation request two days later.
      Maples, however, received a “C” in another course during her second
semester despite the accommodation.          The course grade primarily was
determined through her performance on five exams, on which she received an
86, 80, 70, 72, and 82. Maples informed Baker that a UTMB doctor refused to
fill her prescription after she took the first three exams, which she felt impacted
her scores on the final two. She sought permission from the professor and the
department chair to retake the exams or write a paper for extra credit. Her
requests were denied.
      Finally, in the Spring of 2010, Maples received an “F” in a course due in
large part to her failure to submit a paper worth 30 percent of her final grade.
E-mail correspondence shows that she took responsibility for her failure to
submit the paper, and at no point did she contend that her failure to do so was
attributable to her ADHD. The faculty subsequently voted to dismiss Maples
from the physician assistant program, and the requisite UTMB committee
agreed with the faculty’s recommendation. As such, Maples was dismissed from

                                        2
     Case: 12-41226       Document: 00512222095           Page: 3    Date Filed: 04/26/2013



                                       No. 12-41226

the program on May 6, 2010. After exhausting UTMB’s administrative appeal
process, Maples filed the instant complaint seeking her reinstatement. The
district court granted summary judgment in favor of UTMB, and Maples timely
appealed.
                                              II.
       We review the district court’s decision granting summary judgment de
novo, applying the same standards as the trial court. Griffin v. United Parcel
Serv., Inc., 661 F.3d 216, 221 (5th Cir. 2011). “Summary judgment is proper if
the evidence shows that there is no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter of law.” Id. We can
affirm a grant of summary judgment “on any grounds supported by the record.”
Lifecare Hosp., Inc. v. Health Plus of La., Inc., 418 F.3d 436, 439 (5th Cir. 2005).
       We hold that the district court properly granted summary judgment in
favor of UTMB because Maples failed to produce evidence showing that she was
dismissed from the physician assistant program due to her disability.1 This is
true even under the more lenient causation standard applicable to Maples’s ADA
claim.2 “Under the ADA, ‘discrimination need not be the sole reason for the
adverse employment decision, [but] must actually play a role in the employer’s
decision making process and have a determinative influence on the outcome.’”
Soledad v. U.S. Dep’t of Treasury, 304 F.3d 500, 503 (5th Cir. 2002) (quoting
Ahrens v. Perot Sys. Corp., 205 F.3d 831, 835 (5th Cir. 2000)). To meet the ADA
standard, Maples was required to demonstrate that discrimination against her


       1
        We assume without deciding that Maples is disabled for purposes of the ADA and
Rehabilitation Act, and that she is qualified to participate in the physician assistant program.
       2
         Soledad v. U.S. Department of Treasury determined that the causation standard
under the Rehabilitation Act is more stringent than the ADA. 304 F.3d 500, 504 (5th Cir.
2002) (“The plain language of § 794(a) clearly requires the use of a ‘solely because of’ form of
causation.”). Because Maples fails to meet the ADA standard, we need not address UTMB’s
claim of sovereign immunity.

                                               3
    Case: 12-41226    Document: 00512222095     Page: 4   Date Filed: 04/26/2013



                                 No. 12-41226

due to her ADHD was a “motivating factor” in her dismissal. Pinkerton v.
Spellings, 529 F.3d 513, 519 (5th Cir. 2008) (internal quotation marks omitted).
      As the district court stated, and the record clearly shows, UTMB granted
Maples’s reasonable accommodation request for her ADHD, “more time to take
[her] examinations and [to be provided with] a distraction free environment [for
her exams].” Moreover, the record shows that she received her lowest exam
grade, a 70, under the requested test conditions while taking her ADHD
medication. No evidence suggests that UTMB’s refusal to grant Maples’s
request to complete additional, extra credit assignments was motivated by
discrimination against her due to her ADHD.          Furthermore, the faculty
recommended dismissing Maples due to the “F” she received for not submitting
the final paper in a course. Indeed, the faculty did not mention her prior “C”
grades in making its recommendation. And, Maples took full responsibility for
failing to submit the paper on time and never suggested that her failure was
caused by her ADHD.
      Maples has not produced evidence demonstrating that her dismissal from
UTMB’s physician assistant program was motivated by discrimination in any
form. The judgment of the district court is
                                                                   AFFIRMED.




                                       4